Sherwood, J.
Mrs. McPherson, at the time of her death, lived with her husband, James McPherson. She died, leaving an estate of between two and three thousand dollars, and John Galloway, the appellant, was appointed executor of her will.
The funeral expenses and doctor bills of Mrs. McPherson during her last sickness amounted to the sum of $163, and the executor asked her husband to pay them, which he did.
The executor, on rendering his final account, included this sum among his disbursements, it standing in the account as an item for money—
“ Paid James McPherson for money advanced by my direction to the undertaker and doctors for services and funeral expenses.”
*547On appeal by 'the executor from the disallowance to the circuit court for the county of Wayne, where atrial was had, Judge Speed directed the verdict of the jury in favor of the estate.
It does not appear but that the husband was able to pay his wife’s funeral expenses, and it was his duty to do so. Sears v. Giddey, 41 Mich. 590; Jenkins v. Tucker, 1 H. Bl. 90; Ambrose v. Kerrison, 10 C. B. 776; Macq. Husb. & W. 191; Bradshaw v. Beard, 12 C. B. (N. S.) 344; Bertie v. Chesterfield, 9 Mod. 31; Methodist Church v. Jaques, 1 Johns. Ch. 450; Durell v. Hayward, 9 Gray, 248.
The judgment at the circuit will be affirmed, with costs.
Champlin and Morse, JJ., concurred.
Campbell, C. J., did not sit.